PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/940,878
Filing Date: 28 Jul 2020
Appellant(s): Achronix Semiconductor Corporation



__________________
Domenico L. Ippolito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim(s) 1, 2, 4-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0322084 A1, hereinafter referred to as Wang).

    PNG
    media_image2.png
    530
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    749
    880
    media_image3.png
    Greyscale


Regarding claim 1, Wang discloses a circuit (Fig. 1) comprising: 
a first memory circuit (“First local memory” of an FPGA device, Fig. 1) operable to: 
receive an address input (f[4:0], f[5], Fig. 1, 3) from a connection fabric of a field programmable gate array (FPGA)(it is inherent that the address input is either directly or indirectly connected to the connection fabric which is the programmable interconnect of an FPGA, see annotated Fig. 1b above), an intra-tile connection or a cascade connection; and 
provide a first data output (Dout1, see annotated Fig. 1a above) based on the address input; 
a second memory circuit (“Second local memory”, Fig. 1) operable to: 
receive the address input (f[4:0], f[5]); and 
provide a second data output (Dout2, see annotated Fig. 1a above) based on the address input (f[4:0], f[5]); and 
a multiplexer (mux1, fig. 1) operable to: 
receive a configuration input (Cin, see annotated Fig. 1a above); and 
based on the configuration input, provide either the first data output or the second data output (mux1, Fig. 1).
Regarding claim 2, Wang discloses the circuit of claim 1, wherein: 
the first memory circuit (“First local memory”, Fig. 1) is further operable to: 
receive a read enable signal (Enable signal “we”, Table 2); 
receive a data input (di0); and 
based on the read enable signal (Enable signal “we”), determine whether to write the data input to a memory location indicated by the address input (Enable signal “we”, “A write enable signal in the LRAM mode.  If signal configuration is the SR mode, “we” is a shift input port enable signal”, Table 2).
Regarding claim 4, Wang discloses the circuit of claim 1, wherein: the address input is received from a connection fabric (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to a connection fabric.  It is noted that the programmable interconnect of the FPGA is interpreted as the connection fabric of the field programmable gate array (FPGA), see annotated Fig. 1b above).
Regarding claim 5, Wang discloses the circuit of claim 1, wherein: the address input is received from an intra-tile connection (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to an intra-tile connection.  It is noted that the programmable interconnect of the FPGA is interpreted as the intra-tile connection because the programmable interconnect is between the tiles (e.g. CLBs and RAMs) and programmably connect tiles), see annotated Fig. 1b above).
Regarding claim 6, Wang discloses the circuit of claim 1, wherein: the address input is received from a cascade connection (the lines of the left side of the big box in Fig. 1 are inherently either directly or indirectly connected to a cascade connection.  It is noted that the programmable interconnect of the FPGA is interpreted as the cascade connection because the programmable interconnect is programmably connected in cascade manner, see annotated Fig. 1b above).
Regarding claim 7, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to the connection fabric (via mux4, O4, see annotated fig. 1b above)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the connection fabric of the field programmable gate array (FPGA), see annotated Fig. 1b above).) of a field programmable gate array (FPGA).
Regarding claim 8, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to an intra-tile connection (via mux4, O4, see annotated fig. 1b above)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the intra-tile connection because the programmable interconnect is between the tiles (e.g. CLBs and RAMs) and programmably connect tiles, see annotated Fig. 1b above).
Regarding claim 9, Wang discloses the circuit of claim 1, wherein: the output provided by the multiplexer (mux1, fig. 1) is provided to a cascade connection (via mux4, O4, see annotated fig. 1b above)(the lines of the right side of the big box in Fig. 1 is connected to the inherent programmable interconnect of the FPGA.  It is noted that the programmable interconnect of the FPGA is interpreted as the cascade connection because the programmable interconnect is programmably connected in cascade manner, see annotated Fig. 1b above).).
Regarding claim 10, Wang discloses the circuit of claim 1, wherein: the first memory circuit is a logic random access memory (LRAM) (see paragraphs [0013]-[0016]).
Regarding claim 11, Wang discloses the circuit of claim 1, wherein: the second memory circuit is a block random access memory (BRAM)( Block RAM (BRAM) is defined as a type of random access memory embedded throughout an FPGA for data storage.  Therefore the Second local memory is broadly interpreted as BRAM, see paragraphs [0013]-[0016]).
Claims 12, 13, 15-19 are essentially the same in scope as apparatus claim 1-11 and are rejected similarly.

Claims 3, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Schleicher et al. (US 7,167,022 B1, hereinafter referred to as Schleicher).
Regarding claim 3, Wang discloses all the features and limitations as discussed above but does not specifically disclose an arithmetic circuit configured to perform operations using the output provided by the multiplexer.
However, Schleicher discloses an arithmetic circuit (Adder 132, Fig. 1) configured to perform operations using the output provided by the multiplexer (MUX 126, via MUX 130, Fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the configurable FPGA storage structure of Wang with an adder as taught by Schleicher in order to provide an arithmetic function.
Claims 14 and 20 are essentially the same is scope as claim 3 as discussed above and are rejected similarly.

(2) Response to Argument
	Regarding independent claims 1, 12, and 18:	
Appellants, in pages 12-14 of the Appeal Brief, contend that “Wang does not disclose a memory circuit connected to a connection fabric, intra-tile connections, or cascade connection.  Rather than relying on the reference, the Examiner simply alleges that connection to a connection fabric is inherent in the disclosure of Wang’s FPGA storage structure. However, Wang does not discuss a “tile,” a “connection fabric,” or a “programmable interconnect” at all, Thus, the Examiner’s determination that FIG. 1 of Wang shows a single tile connected to other tiles via a programmable interconnect is completely unsupported by the reference.”
Examiner respectfully disagrees with Appellant’s position and maintains that Wang discloses a memory circuit which is inherently connected to at least a connection fabric of a field programmable gate array (FPGA).  
Wang discloses at paragraph [0068] that “an embodiment of the present invention provides an FPGA device, where the FPGA device includes the extensible configurable FPGA storage structure in the first aspect.  Wang further discloses at paragraphs [0008] – [0009] that “In a first aspect, an embodiment of the present invention provides an extensible configurable FPGA storage structure, including: a plurality of local storage units (First local memory – Fourth local memory, LRAM64s, Fig. 1), a controller (LRAM_CTRL, Fig. 1) and two clock buffers (LBUFF1, LBUFF2, Fig. 1)”.   
An FPGA device inherently comprises a “tile”, a “connection fabric” or a “programmable interconnect”.   The FPGA inherently has many programmable logic tiles and each tile has a number of inputs and outputs. Depending on the different FPGA vendors, the name “programmable logic tiles” is called differently, such as “configurable logic blocks (CLB)” or “configurable logic element (CLE)” (In order to better explain the structure of an FPGA with memory, Bilski et al. (US 6,803,786 B1) is being used herewith as a reference. “As shown in FIG. 1, in the Virtex-II FPGA the array of logic blocks and programmable general interconnect is designed as an array of "tiles"…. One tile can include, for example, a CLB 104, which includes a block of logic (configurable logic element or CLE 101a). Each CLB includes an interconnect area 105 in addition to the CLE 101…  As is well known in the art, interconnect area 105 includes a hierarchy of interconnect lines and several switch matrices for programmably coupling the interconnect lines to each other and to input and output ports of the CLE. Thus, interconnect area 105 constitutes a portion of the programmable general interconnect structure of the FPGA….  In the Virtex-II FPGA, each BRAM block 106 consumes more than one tile in the CLB array, as shown in FIG. 1. The RAM logic 103 is surrounded by programmable interconnect 107, e.g., similar to interconnect 105 in CLB 104.", col. 1, ll. 43-67).  It is noted that the CLE and RAM as shown in Fig. 1 of Bilski is interpreted as a tile by Examiner.  It is also noted that the term, “connection fabric” is interpreted as “programmable interconnect”. The connection fabric (programmable interconnect, 105 and 107 in Fig. 1 of Bilski) of the FPGA is programmably connected between the input and output of the tiles (such as configurable logic elements (CLEs) and memories (RAMs)) of the field programmable gate array (FPGA)).  (“As is well known in the art, interconnect area 105 includes a hierarchy of interconnect lines and several switch matrices for programmably coupling the interconnect lines to each other and to input and output ports of the CLE”, and “The RAM logic 103 is surrounded by programmable interconnect 107, e.g., similar to interconnect 105 in CLB 104.”, col. 1, ll. 55-67, see Bilski et al. (US 6,803,786 B1) as a reference.) 
Therefore, it is inherent that the FPGA of Wang comprises a memory circuit (Fig. 1) that is connected at least to the inherent connection fabric (programmable interconnect, see annotated fig. 1b above.) of a field programmable gate array (FPGA) as discussed above.

Regarding dependent claims 5, 6, 8, 9, 16 and 17:
Appellants, in page 15 of the Appeal Brief, contend that “Wang must use a programmable interconnect for the inputs and outputs. However, dependent claims 5, 6, 8, 9, 16, and 17 recite connections other than a connection fabric.  Specifically, claims 5, 8, and 16 recite an “intra-tile connection.” An intra-tile connection is a connection between elements on the same tile (as opposed to an inter-tile connection, which is a connection between elements on different tiles). If it is inherent in Wang that inputs come from adjacent tiles via a programmable interconnect, then Wang cannot disclose the claimed intra-tile connections.”
Examiner respectfully disagrees with Appellant’s position and maintains that Wang discloses “an intra-tile connection.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant contend that intra-tile connection is a connection between elements on the same tile (as opposed to an inter-tile connection, which is a connection between elements on different tiles).  Examiner respectfully disagrees.  The claims merely recite “an intra-tile connection” and there is no recitation “a connection between elements on the same tile” being recited in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
As discussed above, Bilski discloses that “As is well known in the art, interconnect area 105 (programmable interconnect 107 is similar to interconnect 105 in CLB 104) includes a hierarchy of interconnect lines and several switch matrices for programmably coupling the interconnect lines to each other and to input and output ports of the CLE”, (col. 1, ll. 55-67, see Bilski et al. (US 6,803,786 B1) as a reference.)  The connection fabric (programmable interconnect or interconnect area 105, Fig. 1, Bilski) of a field programmable gate array (FPGA) comprises many different interconnect lines which may includes short and long lines connected by several switch matrices to couple to input and output ports of the tile such as CLE or RAM in Fig. 1 of Bilski.  These interconnect lines in the connection fabric (programmable interconnect) are interpreted as an intra-tile connection under a broadest reasonable interpretation of the claim language.  Moreover, as for the claims 5 and 16, since Wang discloses address lines (f[5:0], see annotated fig. 1b above) are interconnected between 4 different memories (First local memory – Fourth local memory), they are interpreted as an intra-tile connection.
Appellants, in page 15 of the Appeal Brief, contend that “Claims 6, 9, and 17 recite a “cascade connection.” A cascade connection is a direct connection between tiles that does not use the routing fabric of the FPGA. If it is inherent in Wang that inputs come from adjacent tiles via a programmable interconnect, then Wang cannot disclose the claimed cascade connections.”
Examiner respectfully disagrees with Appellant’s position and maintains that Wang discloses “cascade connection.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant contend that a cascade connection is a direct connection between tiles that does not use the routing fabric of the FPGA.  Examiner respectfully disagrees.  The claims merely recite “cascade connection” and there is no recitation “a direct connection between tiles that does not use the routing fabric of the FPGA” being recited in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
As discussed above, interconnect lines in the connection fabric (programmable interconnect) are interpreted as cascade connection under a broadest reasonable interpretation of the claim language.  Moreover, as for the claims 6 and 17, since Wang discloses address lines (f[5:0], see annotated fig. 1b above) are connected as cascade connection between 4 different memories (First local memory – Fourth local memory), they are interpreted as cascade connection.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DANIEL D CHANG/Primary Examiner, Art Unit 2844    

Conferees:
/ALEXANDER H TANINGCO/
Supervisory Patent Examiner, Art Unit 2844

/JUSTIN P BETTENDORF/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.